DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,148,670 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10, and 19 of the instant application and claims 1, 10, and 19 of the US Patent No. 11,148,670 B2 (Please see the Table below):

Claims of US Pat. No. 11,148,670 B2 (hereinafter ‘670)
Claims of pending Application 17/409,131
Reasoning
1. A computer-implemented method for identifying a type of vehicle occupant based on locations of a portable device comprising: receiving a plurality of communication signals from the portable device; evaluating received signal strength measurements of the plurality of communication signals to determine the locations of the portable device as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle; identifying the type of vehicle occupant as a driver of the vehicle or a non-driving occupant of the vehicle based on the locations of the portable device, wherein the locations of the portable device as the portable device is moved are converted to locational coordinates and the locational coordinates are aggregated and analyzed to identify the type of the vehicle occupant; and controlling at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant.
4. The computer-implemented method of claim 3, wherein the tracked locations of the portable device as the user approaches the vehicle or the particular door of the vehicle is opened are converted to the locational coordinates that are associated with each location of the tracked locations of the portable device, wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle and the interior portion of the vehicle.
6. The computer-implemented method of claim 5, wherein the tracked locations of the portable device as the user enters the vehicle are converted to locational coordinates that are associated with each location of the tracked locations of the portable device based on the grid model.

10. A system for identifying a type of vehicle occupant based on locations of a portable device comprising: a memory storing instructions when executed by a processor cause the processor to: receive a plurality of communication signals from the portable device; evaluate received signal strength measurements of the plurality of communication signals to determine the locations of the portable device as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle; identify the type of vehicle occupant as a driver of the vehicle or a non-driving occupant of the vehicle based on the locations of the portable device, wherein the locations of the portable device as the portable device is moved are converted to locational coordinates and the locational coordinates are aggregated and analyzed to identify the type of the vehicle occupant; and control at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant.
13. The system of claim 12, wherein the tracked locations of the portable device as the user approaches the vehicle or the particular door of the vehicle is opened are converted to the locational coordinates that are associated with each location of the tracked locations of the portable device, wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle and the interior portion of the vehicle.
17. The system of claim 16, wherein the tracked locations of the portable device as the user is seated and as the portable device is within the stationary position within the vehicle are converted to locational coordinates that are associated with each location of the tracked locations of the portable device based on the grid model.
19. A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: receiving a plurality of communication signals from a portable device; evaluating received signal strength measurements of the plurality of communication signals to determine the locations of the portable device as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle; identifying a type of vehicle occupant as a driver of the vehicle or a non-driving occupant of the vehicle based on the locations of the portable device, wherein the locations of the portable device as the portable device is moved are converted to locational coordinates and the locational coordinates are aggregated and analyzed to identify the type of the vehicle occupant; and controlling at least one vehicle system by executing vehicle settings associated with the type of vehicle occupant.
1. A computer-implemented method for identifying a type of vehicle occupant based on locations of a portable device comprising: receiving a plurality of communication signals from the portable device; evaluating received signal strength measurements of the plurality of communication signals to determine a tracking pattern that includes a tracked path of the portable device as a user approaches a vehicle, enters the vehicle, and is seated within a particular seat of the vehicle; identifying the user as a driver of the vehicle or a non-driving occupant of the vehicle based on the tracking pattern; and controlling at least one vehicle system by executing vehicle settings associated with the driver of the vehicle and the non-driving occupant of the vehicle based on identifying the user as the driver of the vehicle or the non-driving occupant of the vehicle.
4. The computer-implemented method of claim 3, wherein the portion of the tracking pattern as the user is approaching the vehicle includes locational coordinates that are associated with each location of the portable device as the user approaches the vehicle, wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle.
7. The computer-implemented method of claim 6, wherein the portion of the tracking pattern as the user enters the vehicle, as the user is seated within the particular seat of the vehicle, and as the portable device is put within a stationary position within the vehicle includes locational coordinates that are associated with each location of the portable device as the user enters the vehicle, as the user is seated within the particular seat of the vehicle, and as the portable device is put within the stationary position within the vehicle, wherein the locational coordinates are based on a grid model of the interior portion of the vehicle.
10. A system for identifying a type of vehicle occupant based on locations of a portable device comprising: a memory storing instructions when executed by a processor cause the processor to: receive a plurality of communication signals from the portable device; evaluate received signal strength measurements of the plurality of communication signals to determine a tracking pattern that includes a tracked path of the portable device as a user approaches a vehicle, enters the vehicle, and is seated within a particular seat of the vehicle; identify the user as a driver of the vehicle or a non-driving occupant of the vehicle based on the tracking pattern; and control at least one vehicle system by executing vehicle settings associated with the driver of the vehicle and the non-driving occupant of the vehicle based on identifying the user as the driver of the vehicle or the non-driving occupant of the vehicle.
13. The system of claim 12, wherein the portion of the tracking pattern as the user is approaching the vehicle includes locational coordinates that are associated with each location of the portable device as the user approaches the vehicle, wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle.
16. The system of claim 15, wherein the portion of the tracking pattern as the user enters the vehicle, as the user is seated within the particular seat of the vehicle, and as the portable device is put within a stationary position within the vehicle includes locational coordinates that are associated with each location of the portable device as the user enters the vehicle, as the user is seated within the particular seat of the vehicle, and as the portable device is put within the stationary position within the vehicle, wherein the locational coordinates are based on a grid model of the interior portion of the vehicle.
19. A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: receiving a plurality of communication signals from a portable device; evaluating received signal strength measurements of the plurality of communication signals to determine a tracking pattern that includes a tracked path of the portable device as a user approaches a vehicle, enters the vehicle, and is seated within a particular seat of the vehicle; identifying the user as a driver of the vehicle or a non-driving occupant of the vehicle based on the tracking pattern; and controlling at least one vehicle system by executing vehicle settings associated with the driver of the vehicle and the non-driving occupant of the vehicle based on identifying the user as the driver of the vehicle or the non-driving occupant of the vehicle.
Claims of ‘670 only differ from the instant application, in that the claims of ‘670  specify “the locations of the portable device as the portable device is moved from an external surrounding area of a vehicle to an interior portion of the vehicle, the portable device is moved are converted to locational coordinates and the locational coordinates are aggregated and analyzed to identify the type of the vehicle occupant”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘670. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '670.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAFFA et al. (US Pub. No.: 2014/0297220 A1: hereinafter “Song”) in view of MACNEILLE al.  (US Pub. No.: 2018/0242113A1: hereinafter “MACNEILLE”).

          Consider claims 1, 10, and 19:
                    RAFFA teaches a computer-implemented method, a system, and a non-transitory computer readable storage medium for identifying a type of vehicle occupant based on locations of a portable device (See RAFFA, e.g., “…For one or more occupants of the vehicle, the occupancy assessment establishes position and/or identity for some or all of the occupant(s)...” of Abstract, ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) comprising: receiving a plurality of communication signals from the portable device (See RAFFA, e.g., “…the occupancy assessment platform 114 also can comprise a location generator 330 that can determine a group of occupant location estimates…the location generator 330 can detect or otherwise determine a radio signal strength indication (RSSI) at each antenna in the DAS and can generate an estimate of a likely position of a device in communication with the IRM system 110...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210); evaluating received signal strength measurements of the plurality of communication signals (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine a radio signal strength indication (RSSI) at each antenna in the DAS and can generate an estimate of a likely position of a device in communication with the IRM system 110...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) to determine a tracking pattern that includes a tracked path of the portable device as a user approaches a vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), enters the vehicle and is seated within a particular seat of the vehicle (See RAFFA, e.g., “…occupancy information can be correlated with motion information (such as linear acceleration, angular acceleration, linear velocity, angular velocity, a combination thereof, or the like) in order to ascertain, with a certain level of accuracy or likelihood, that the device occupies a specific position within the enclosure...” of ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).
                    RAFFA further teaches identifying the user as a driver of the vehicle or a non-driving occupant of the vehicle based on the tracking pattern (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). However, RAFFA does not explicitly teach and controlling at least one vehicle system by executing vehicle settings associated with the driver of the vehicle and the non-driving occupant of the vehicle based on identifying the user as the driver of the vehicle or the non-driving occupant of the vehicle.
                     In an analogous field of endeavor, MACNEILLE teaches and controlling at least one vehicle system by executing vehicle settings associated with the driver of the vehicle (See MACNEILLE, e.g., “…provide or control mobile device functionality based on the location of the user…”, of ¶ [0077], and Fig. 7 elements 701-707) and the non-driving occupant of the vehicle based on identifying the user as the driver of the vehicle or the non-driving occupant of the vehicle (See MACNEILLE, e.g., “…provide or control mobile device functionality based on the location of the user. Rear seat passengers may be given device-based control of rear seat functions (infotainment, HVAC, etc.) and front seat passengers may be given a wider set of controls (navigation, infotainment, HVAC, vehicle radio, etc.)…”, of ¶ [0077], and Fig. 7 elements 701-707).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Systems, devices, and techniques are provided for occupancy assessment of a vehicle. For one or more occupants of the vehicle, the occupancy assessment establishes position and/or identity for some or all of the occupant(s)) of the RAFFA for and controlling at least one vehicle system by executing vehicle settings associated with the driver of the vehicle and the non-driving occupant of the vehicle based on identifying the user as the driver of the vehicle or the non-driving occupant of the vehicle, as taught by MACNEILLE, according to known methods/systems to yield the ability to determine a likely wearable device location and control a functionality aspect of a mobile device associated with the wearable device, based on the likely wearable device location.

          Consider claims 2, 11:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, RAFFA teaches wherein receiving the plurality of communication signals includes receiving a plurality of polling response signals by at least one transceiver that is disposed near at least one external portion of the vehicle (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine intensity of a wireless signal (e.g., intensity of a pilot signal) received at each of a plurality of antennas (e.g., antennas 288a-288p) in the DAS or a portion of the plurality of antennas in the DAS…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), by at least one transceiver that is disposed near at least one door of the vehicle (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine intensity of a wireless signal (e.g., intensity of a pilot signal) received at each of a plurality of antennas (e.g., antennas 288a-288p) in the DAS or a portion of the plurality of antennas in the DAS…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), and by at least one transceiver that is disposed within an interior portion of the vehicle (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine intensity of a wireless signal (e.g., intensity of a pilot signal) received at each of a plurality of antennas (e.g., antennas 288a-288p) in the DAS or a portion of the plurality of antennas in the DAS…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

          Consider claims 3, 12:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 2, 11. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the received communication signals to at least one signal strength threshold value (See RAFFA, e.g., “…The device identifier can be associated with the plurality of RSSIs determined by the radio unit 314, and the plurality of RSSIs can be ordered according to increasing or decreasing magnitude...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) associated with the at least one transceiver disposed near the at least one external portion of the vehicle to determine a portion of the tracking pattern as the user is approaching the vehicle (See RAFFA, e.g., “…the location generator 330 can select one or more RSSI magnitudes according to certain criteria (e.g., largest magnitude, largest magnitude and second largest magnitude, R largest magnitudes (with R a natural number greater than or equal to unity), or the like) and can assign a position in proximity with the antenna(s) having the selected magnitudes to the device location estimate...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

          Consider claims 4, 13:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 3, 12. In addition, RAFFA teaches wherein the portion of the tracking pattern (See RAFFA, e.g., “…the location generator 330 can select one or more RSSI magnitudes according to certain criteria (e.g., largest magnitude, largest magnitude and second largest magnitude, R largest magnitudes (with R a natural number greater than or equal to unity), or the like) and can assign a position in proximity with the antenna(s) having the selected magnitudes to the device location estimate...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) as the user is approaching the vehicle includes locational information that are associated with each location of the portable device as the user approaches the vehicle (See RAFFA, e.g., “…The device identifier can be associated with the plurality of RSSIs determined by the radio unit 314, and the plurality of RSSIs can be ordered according to increasing or decreasing magnitude...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). However, RAFFA does not explicitly teach locational coordinates, wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle.
                     In an analogous field of endeavor, MACNEILLE teaches locational coordinates (See MACNEILLE, e.g., “…a GPS input 24…”, of ¶ [0019], and Fig. 1 element 24) wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle (See MACNEILLE, e.g., it is well known that A GPS unit commonly gives a ten-digit grid reference, based on two groups of five numbers for the Easting and Northing values of ¶ [0019], ¶ [0028], and Fig. 1 element 24).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., Systems, devices, and techniques are provided for occupancy assessment of a vehicle. For one or more occupants of the vehicle, the occupancy assessment establishes position and/or identity for some or all of the occupant(s)) of the RAFFA for locational coordinates, wherein the locational coordinates are based on a grid model of a surrounding environment of the vehicle, as taught by MACNEILLE, according to known methods/systems to yield the ability to determine accurate, enhanced, and seamless location of the drivers/occupants.

         Consider claims 5, 14:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 4, 13. In addition, RAFFA teaches wherein evaluating the received signal strength measurements includes comparing received signal strength measurements of the communication signals to at least one signal strength threshold value (See RAFFA, e.g., “…the location generator 330 can select one or more RSSI magnitudes according to certain criteria (e.g., largest magnitude, largest magnitude and second largest magnitude, R largest magnitudes (with R a natural number greater than or equal to unity), or the like) and can assign a position in proximity with the antenna(s) having the selected magnitudes to the device location estimate...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) associated with the at least one transceiver disposed within the interior portion of the vehicle to determine a portion of the tracking pattern as the user enters the vehicle (See RAFFA, e.g., “…The device identifier can be associated with the plurality of RSSIs determined by the radio unit 314, and the plurality of RSSIs can be ordered according to increasing or decreasing magnitude...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), as the user is seated within the particular seat of the vehicle, and as the portable device is put within a stationary position within the vehicle (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine intensity of a wireless signal (e.g., intensity of a pilot signal) received at each of a plurality of antennas (e.g., antennas 288a-288p) in the DAS or a portion of the plurality of antennas in the DAS…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

          Consider claims 6, 15:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 5, 14. In addition, RAFFA teaches wherein the stationary position includes at least one of: a location of the portable device associated with clothing of the user as the user is seated within the particular seat of the vehicle, a location of the portable device within a console of the vehicle, and a location of the portable device within a compartment of the vehicle (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p…the location generator 330 can assign position 210a to the device location estimate for the device 220...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

         Consider claims 7, 16:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 6, 15. In addition, RAFFA teaches wherein the portion of the tracking pattern as the user enters the vehicle, as the user is seated within the particular seat of the vehicle (See RAFFA, e.g., “…the location generator 330 can select one or more RSSI magnitudes according to certain criteria (e.g., largest magnitude, largest magnitude and second largest magnitude, R largest magnitudes (with R a natural number greater than or equal to unity), or the like) and can assign a position in proximity with the antenna(s) having the selected magnitudes to the device location estimate...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), and as the portable device is put within a stationary position within the vehicle includes locational information that are associated with each location of the portable device as the user enters the vehicle (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine intensity of a wireless signal (e.g., intensity of a pilot signal) received at each of a plurality of antennas (e.g., antennas 288a-288p) in the DAS or a portion of the plurality of antennas in the DAS…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), as the user is seated within the particular seat of the vehicle , and as the portable device is put within the stationary position within the vehicle (See RAFFA, e.g., “…The device identifier can be associated with the plurality of RSSIs determined by the radio unit 314, and the plurality of RSSIs can be ordered according to increasing or decreasing magnitude...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). On the other hand, in the same field of endeavor, MACNEILLE teaches wherein the locational coordinates (“…a voxel coordinate system…” GPS element 24 of Fig. 1) are based on a grid model of the interior portion of the vehicle (See MACNEILLE, e.g., “…a vehicle space divided into a voxel coordinate system. As can be seen in this illustrative example, the top-down view 701 shows 12 locations 705 corresponding to five possible seating locations…”) of ¶ [0074]-¶ [0077], and Fig. 7 elements 701-707). So as to determine accurate, enhanced, and seamless location of the drivers/occupants.

          Consider claims 8, 17:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 7, 16. In addition, RAFFA teaches wherein identifying the user includes aggregating the locational information of the portable device associated with the portion of the tracking pattern (See RAFFA, e.g., “…the location generator 330 can detect or otherwise determine intensity of a wireless signal (e.g., intensity of a pilot signal) received at each of a plurality of antennas (e.g., antennas 288a-288p) in the DAS or a portion of the plurality of antennas in the DAS…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) as the user is approaching the vehicle with the portion of the tracking pattern as the user enters the vehicle (See RAFFA, e.g., “…the location generator 330 can select one or more RSSI magnitudes according to certain criteria (e.g., largest magnitude, largest magnitude and second largest magnitude, R largest magnitudes (with R a natural number greater than or equal to unity), or the like) and can assign a position in proximity with the antenna(s) having the selected magnitudes to the device location estimate...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210), as the user is seated within the particular seat of the vehicle, and as the portable device is put within a stationary position within the vehicle to determine the tracking pattern (See RAFFA, e.g., “…The device identifier can be associated with the plurality of RSSIs determined by the radio unit 314, and the plurality of RSSIs can be ordered according to increasing or decreasing magnitude...” of ¶ [0023]-¶ [0026], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210). MACNEILLE teaches the locational coordinates (“…a voxel coordinate system…” GPS element 24 of Fig. 1). So as to determine accurate, enhanced, and seamless location of the drivers/occupants. 

          Consider claims 9, 18, and 20:
                    The combination of RAFFA, MACNEILLE teaches everything claimed as implemented above in the rejection of claims 8, 17, and 19. In addition, RAFFA teaches wherein the tracking pattern of the portable device is compared against at least one pre-stored driver device location pattern (See RAFFA, e.g., “…a learning component 410 can generate specific occupancy structure(s) and/or device distribution structure(s) autonomously from information (historical and/or contemporaneous) indicative of occupancy instances for an enclosure that includes the IRM system 110…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210) and at least one pre-stored non-driver device location pattern to identify the user as the driver or the non-driving occupant (See RAFFA, e.g., “…antenna 288o can have the largest RSSI of the several RSSIs detected or otherwise determined for the plurality of antennas 288a-288p, and thus the location generator 330 can assign position 210a to the device location estimate for the device 220. Similarly, antenna 288e can have the largest RSSI and thus the location generator 330 can assign position 210b to the device location estimate for the device 230…” of Abstract, ¶ [0023]-¶ [0026], ¶ [0028], ¶ [0076]-¶ [0080], ¶ [0082], and Figs. 2A-B, 3 elements 204-288a-p, Fig. 11-12 steps 1110-1210).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Dickow et al. (US Pat. No.: 10,015,639 B2) teaches “A vehicle may identify a highest-ranked seating zone for a mobile device using values determined from signal strengths from wireless sensors, the values indicating probabilities of the mobile device being located in each of a plurality of seating zones. The vehicle may also assign the mobile device to the highest-ranked seating zone if the mobile device indicates a higher probability for the zone than other mobile devices. Responsive to determining the mobile device is located within a vehicle, the mobile device may determine position ranks for each of a plurality of seating zones of the vehicle using signal strength values to vehicle wireless sensors, determine confidence values for each of the seating zones using the position ranks, and receive a seating zone assignment responsive to sending the confidence values to the vehicle.”
          Elangovan et al. (US Pat. No.: 9,894,492 B1) teaches “Embodiments include a vehicle comprising a plurality of antennas positioned at locations inside and outside a vehicle cabin, each antenna being in wireless communication with an external mobile device and being associated with signal strength information; and a central module in communication with the antennas and configured to identify the antennas with the two strongest signals, and determine a mobile device location relative to the vehicle cabin based on the locations of the identified antennas. Embodiments also include a method comprising receiving signal strength information associated with a plurality of antennas wirelessly communicating with a mobile device, the antennas positioned at locations inside and outside a vehicle cabin; identifying a first antenna having a first highest signal strength and a second antenna having a second highest signal strength; and determining a mobile device location relative to the vehicle cabin based on the locations of the first and second antennas.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667